Case 1:09-cr-00663-RJD-SMG Document 80 Filed 05/03/19 Page 1 of 1 PageID #: 304


                                                                           RECEIVED IN CHAMBERS OF
 May 2,2019                                                                U.S.D.J..DEARIE
                                                                                    DE^,
                                                                           ON-      X)<3 h y
 U.S. District Judge Raymond Dearie
 Eastern District of New York
 225 Cadmaii Plaza                                  ^
 Brooklyn,NY

Dear Judge Dearie,                                        US/)-o-
I am a member ofthe public and a reporter for Newsday covering the case of U.S. v. Zazi,09 CR 663,
scheduled for sentencing before you this afternoon. I am writing to request access to a letter Zazi
apparently wrote to you, which has not been publicly filed.

I wrote yesterday regarding access to sentencing materials in the case. I appreciate the order you issued -
requiring both sides to "publicly file copies of all sentencing submissions with proposed redactions" — and
the public filing of memoranda by the prosecution and defense.

However,the defense memoranda indicates that Zazi wrote a letter to you, relating to his sentencing. This
would constitute a "sentencing submission" under your order, but it has not been publicly filed. A direct
communication with the judge should be part ofthe public record.

I broughymia omission to the attention of defense counsel, but have not heard back. Thank you for your
attention to this request.



/Johiyjpley
Newgfiay
516-458-2393     .
riley@newsday.com
